In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from an order of disposition of the Family Court, Dutchess County (Forman, J.), dated November 5, 2009, which, upon a fact-finding order of the same court dated January 25, 2008, made after a hearing, finding that he had permanently neglected the subject child and, after a dispositional hearing, terminated his parental rights and transferred guardianship and custody of the child to the Dutchess County Department of Social Services for the purpose of adoption. The appeal from the order of disposition brings up for review the fact-finding order dated January 25, 2008.
Ordered that the order of disposition is affirmed, without costs or disbursements.
In light of the facts that the child had bonded with her foster mother, who wished to adopt her, that the father was not able to care for the child due to his incarceration, and that the father had no plan for the care of the child, the Family Court properly found that the best interests of the child would be served by terminating the father’s parental rights and freeing the child for adoption by the foster mother (see Family Ct Act § 631; Mat*837ter of Cheyanne V., 55 AD3d 1383, 1384 [2008]; Matter of Jonathan R., 30 AD3d 426, 427 [2006]). Mastro, J.P., Balkin, Eng and Hall, JJ., concur.